DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claims 7 & 9 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a first sensor mounted adjacent to a bezel for a magnetic card reader device and providing a first signal that varies when a foreign object is placed adjacent to an exterior portion of the bezel.  A second sensor mounted adjacent to the bezel, the second sensor providing a second signal that varies when a foreign object is placed adjacent to the exterior portion of the bezel.  The second sensor operating according to a different technology than the first sensor.  A controller coupled to the first sensor and the second sensor, the controller configured to receive the first signal and the second signal and to generate an alarm signal when the first signal differs from a first predetermined baseline signal by at least a first predetermined threshold and the second signal differs from a second predetermined baseline signal by at least a second predetermined threshold, the alarm signal indicating that a foreign object has been detected.  The first sensor is capacitive-based and includes at least three plates mounted adjacent to the bezel, each of the three plates coupled to the controller, the at least three plates forming capacitive pairs with each pair comprising two of the at least three .
Consider claim 7, the best reference found during the process of examination, Barkan (U.S. 20210/111580 A1), discloses a variety of barcode scanner assemblies for inductive charging include a reader, a stand, a first inductive coil having a first coil axis, and a second inductive coil having a second coil axis. For some assemblies, in the charging position, gravity and a cradle of the stand urge alignment of the first inductive coil and the second inductive coil along the first coil axis and the second coil axis and minimize a gap between the first coil axis and the second coil axis. For some assemblies, in the charging position, a torque is exerted upon the reader by gravity, the torque urging proximity between the first inductive coil and the second inductive coil and alignment features of the stand urge alignment of the first inductive coil and the second inductive coil along the first and second coil axes.
Consider claim 7, another best reference found during the process of examination, Denthumdas (U.S. 2021/0061301), discloses a system for a vehicle includes one or more processors, one or more memory modules, and machine readable instructions stored in the one or more memory modules. The machine readable instructions, when executed by the one or more processors, cause the system to: receive one or more images from one or more imaging sensors in the vehicle; identify a first object in a rear seat of the vehicle based on the one or more images; identify a second object attached to the first object based on the one or more images; determine whether the second object is in a set of objects; and output an alert in response to determining that the second object is in the set of objects.
	Claim 9 depends from claim 7.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 7.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689